Citation Nr: 0947795	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-38 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for gout. 

2.  Entitlement to service connection for status-post open 
reduction and internal fixation, fracture of right thumb. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1980. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from gout as 
well as status-post open reduction and internal fixation, 
fracture of the right thumb, both of which he sustained 
during service.  He further contends that his right thumb 
condition is aggravated by his gout condition.    

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of gout.  Post-service 
private treatment records dated from August 2000 to July 2008 
demonstrate that the Veteran has consistently provided a 
medical history of gout, takes prescribed medication for his 
condition, and has a current diagnosis of gouty arthritis.    

In a November 2009 statement, for which the Veteran's 
representative waived initial RO consideration, J.L., a 
fellow serviceman, stated that he witnessed the Veteran's 
physical condition when they were both stationed in Fort 
Hood, Texas, during service.  Specifically, J.L. recalled 
that the Veteran was "always on profile" with his foot due 
to his gout.  J.L. further reports that there were days in 
which the Veteran could not wear his boots due to his gout 
condition, as the Veteran's foot would swell and he could not 
walk because of the pain.  

The Veteran's treatment records show that the Veteran 
sustained a fracture of his right thumb in November 1978 and 
subsequently underwent an open reduction and internal 
fixation procedure.  A January 1979 service treatment record 
indicates that the Veteran had a right thumb fracture in 
November 1978; however, he currently used his thumb during 
work.  

The Veteran's post-service VA outpatient treatment records 
dated in April 2008 indicate that the Veteran reports 
occasional discomfort in his thumb.  Specifically, the 
Veteran experiences pain and mild swelling when he does 
anything physical, including grabbing and/or lifting.  

In a July 2008 statement, an orthopedic surgeon who examined 
the Veteran's right thumb noted his reported history of 
injury in service and current complaints of pain and 
swelling, but noted x-ray changes consistent with gouty 
arthritis.   

Under the facts and circumstance of this case, the Board finds 
that the Veteran should be afforded a VA examination in an 
attempt to determine the nature and etiology of the gouty 
arthritis and his right thumb condition.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, issue 
appropriate notice on the Veteran's claim 
of entitlement to service connection for 
right thumb as secondary to gout.

2.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any gouty arthritis 
condition(s) and any residuals from his 
status post internal fixation of the right 
thumb which may be present.  The claims 
folder should be made available to the 
examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly in-
service treatment records for the 
Veteran's right thumb fracture and the 
Veteran's reported history of gout in 
service. 

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

Is it at least as likely as not that any 
currently demonstrated gouty arthritis 
condition was incurred in service? 

Is it at least as likely as not that any 
currently demonstrated right thumb 
condition was incurred in service?  If the 
answer is no, is it at least as likely as 
not that any currently diagnosed right 
thumb condition is caused or aggravated by 
the gout condition? 

A rationale for all opinions expressed 
should be provided.  

3.  Thereafter, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


